UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March31, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File Number: 000-51719 LINN ENERGY, LLC (Exact name of registrant as specified in its charter) Delaware 65-1177591 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 600 Travis, Suite 5100 Houston, Texas 77002 (Address of principal executive offices) (Zip Code) (281)840-4000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant (1)has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one). Large accelerated filerxAccelerated filer¨Non-accelerated filer¨Smaller reporting company¨ (Do not check if a smaller reporting company) Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of April30, 2009, there were 114,974,267units outstanding. TABLE OF CONTENTS Page Glossary of Terms ii Part I - Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets as of March31, 2009 and December31, 2008 1 Condensed Consolidated Statements of Operations for the three months ended March31, 2009 and 2008 2 Condensed Consolidated Statement of Unitholders’ Capital for the three months ended March31, 2009 3 Condensed Consolidated Statements of Cash Flows for the three months ended March31, 2009 and 2008 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 34 Part II - Other Information Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. Submission of Matters to a Vote of Security Holders 35 Item 5. Other Information 35 Item 6. Exhibits 36 Signature 37 i Table of Contents GLOSSARY OF TERMS As commonly used in the oil and gas industry and as used in this Quarterly Report on Form10-Q, the following terms have the following meanings: Bbl.One stock tank barrel or 42 United States gallons liquid volume. Bcf.One billion cubic feet. Bcfe.One billion cubic feet equivalent, determined using a ratio of six Mcf of gas to one Bbl of oil, condensate or natural gas liquids. Btu.One British thermal unit, which is the heat required to raise the temperature of a one-pound mass of water from 58.5 to 59.5 degrees Fahrenheit. MBbls.One thousand barrels of oil or other liquid hydrocarbons. MBbls/d. MBbls per day. Mcf.One thousand cubic feet. Mcfe.One thousand cubic feet equivalent, determined using the ratio of six Mcf of gas to one Bbl of oil, condensate or natural gas liquids. MMBbls.One million barrels of oil or other liquid hydrocarbons. MMBtu.One million British thermal units. MMcf.One million cubic feet. MMcf/d. MMcf per day. MMcfe.One million cubic feet equivalent, determined using a ratio of six Mcf of gas to one Bbl of oil, condensate or natural gas liquids. MMcfe/d. MMcfe per day. MMMBtu.One billion British thermal units. Tcfe.One trillion cubic feet equivalent, determined using the ratio of six Mcf of gas to one Bbl of oil, condensate or natural gas liquids. ii Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements LINN ENERGY, LLC CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December31, 2009 2008 (Unaudited) (in thousands, except unit amounts) Assets Current assets: Cash and cash equivalents $ 22,893 $ 28,668 Accounts receivable – trade, net 110,561 138,983 Derivative instruments 428,638 368,951 Other current assets 47,142 27,329 Total current assets 609,234 563,931 Noncurrent assets: Oil and gas properties (successful efforts method) 3,901,557 3,831,183 Less accumulated depletion and amortization (329,248 ) (278,805 ) 3,572,309 3,552,378 Other property and equipment 114,131 111,459 Less accumulated depreciation (15,773 ) (13,171 ) 98,358 98,288 Derivative instruments 480,067 493,705 Other noncurrent assets 12,950 13,718 493,017 507,423 Total noncurrent assets 4,163,684 4,158,089 Total assets $ 4,772,918 $ 4,722,020 Liabilities and Unitholders’ Capital Current liabilities: Accounts payable and accrued expenses $ 144,208 $ 163,662 Derivative instruments 35,724 47,005 Other accrued liabilities 15,965 27,163 Total current liabilities 195,897 237,830 Noncurrent liabilities: Credit facility 1,428,393 1,403,393 Senior notes, net 250,265 250,175 Derivative instruments 55,624 39,350 Other noncurrent liabilities 33,352 30,586 Total noncurrent liabilities 1,767,634 1,723,504 Unitholders’ capital: 114,975,396 and 114,079,533 units issued and outstanding at March31, 2009 and December31, 2008, respectively 2,038,389 2,109,089 Accumulated income 770,998 651,597 2,809,387 2,760,686 Total liabilities and unitholders’ capital $ 4,772,918 $ 4,722,020 The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Table of Contents LINN ENERGY, LLC CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March31, 2009 2008 (in thousands, except per unit amounts) Revenues and other: Oil, gas and natural gas liquid sales $ 79,864 $ 175,872 Gain (loss) on oil and gas derivatives 161,315 (268,794 ) Gas marketing revenues 516 2,816 Other revenues 966 479 242,661 (89,627 ) Expenses: Lease operating expenses 33,732 19,490 Transportation expenses 2,967 3,328 Gas marketing expenses 340 2,417 General and administrative expenses 23,301 19,076 Exploration costs 1,565 2,620 Depreciation, depletion and amortization 52,104 44,370 Taxes, other than income taxes 7,567 12,973 (Gain) loss on sale of assets and other, net (26,711 ) ― 94,865 104,274 Other income and (expenses): Interest expense, net of amounts capitalized (14,409 ) (25,293 ) Loss on interest rate swaps (11,571 ) (39,393 ) Other, net (393 ) (163 ) (26,373 ) (64,849 ) Income (loss) from continuing operations before income taxes 121,423 (258,750 ) Income tax expense (136 ) (209 ) Income (loss) from continuing operations 121,287 (258,959 ) Discontinued operations: Loss on sale of assets, net of taxes (1,048 ) (294 ) Loss from discontinued operations, net of taxes (838 ) (106 ) (1,886 ) (400 ) Net income (loss) $ 119,401 $ (259,359 ) Income (loss) per unit – continuing operations: Units – basic $ 1.06 $ (2.28 ) Units – diluted $ 1.06 $ (2.28 ) Loss per unit – discontinued operations: Units – basic $ (0.02 ) $ ― Units – diluted $ (0.02 ) $ ― Net income (loss) per unit: Units – basic $ 1.04 $ (2.28 ) Units – diluted $ 1.04 $ (2.28 ) Weighted average units outstanding: Units – basic 113,473 113,757 Units – diluted 113,502 113,757 Distributions declared per unit $ 0.63 $ 0.63 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents LINN ENERGY, LLC CONDENSED CONSOLIDATED STATEMENT OF UNITHOLDERS’ CAPITAL (Unaudited) Units Unitholders’ Capital Accumulated Income Treasury Units (at Cost) Total Unitholders’ Capital (in thousands) December31, 2008 114,080 $ 2,109,089 $ 651,597 $ ― $ 2,760,686 Issuance of units 1,072 ― Cancellation of units (177 ) (2,465 ) ― 2,465 ― Purchase of units ― ― (2,465 ) (2,465 ) Distributions to unitholders (72,538 ) ― ― (72,538 ) Unit-based compensation expenses 4,303 ― ― 4,303 Net income ― 119,401 ― 119,401 March31, 2009 114,975 $ 2,038,389 $ 770,998 $ ― $ 2,809,387 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents LINN ENERGY, LLC CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March31, 2009 2008 (in thousands) Cash flow from operating activities: Net income (loss) $ 119,401 $ (259,359 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation, depletion and amortization 52,104 50,587 Unit-based compensation expenses 4,303 3,888 Amortization and write-off of deferred financing fees and other 2,487 1,876 (Gain) loss on sale of assets, net (24,663 ) 294 Mark-to-market on derivatives: Total (gains) losses (149,744 ) 308,187 Cash settlements 104,430 (1,958 ) Cash settlements on canceled derivatives 4,257 ― Premiums paid for derivatives ― (1,278 ) Changes in assets and liabilities: (Increase) decrease in accounts receivable – trade, net 42,371 (45,878 ) (Increase) decrease in other assets (20,150 ) 1,245 Increase (decrease) in accounts payable and accrued expenses (30,020 ) 1,554 Increase (decrease) in other liabilities (9,806 ) 2,042 Net cash provided by operating activities 94,970 61,200 Cash flow from investing activities: Acquisition of oil and gas properties ― (515,894 ) Development of oil and gas properties (67,984 ) (92,739 ) Purchases of other property and equipment (2,767 ) (4,661 ) Proceeds from sales of oil and gas properties and other property and equipment 11,934 ― Net cash used in investing activities (58,817 ) (613,294 ) Cash flow from financing activities: Purchase of units (2,465 ) (1,451 ) Proceeds from issuance of debt 75,000 667,000 Principal payments on debt (50,000 ) (44,927 ) Distributions to unitholders (72,538 ) (72,189 ) Financing fees and other, net 8,075 3,296 Net cash provided by (used in) financing activities (41,928 ) 551,729 Net decrease in cash and cash equivalents (5,775 ) (365 ) Cash and cash equivalents: Beginning 28,668 1,441 Ending $ 22,893 $ 1,076 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents LINN ENERGY, LLC NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (1) Basis of Presentation Nature of Business Linn Energy, LLC (“LINN Energy” or the “Company”) is an independent oil and gas company focused on the development and acquisition of long life properties which complement its asset profile in producing basins within the United States. Principles of Consolidation and Reporting The condensed consolidated financial statements at March31, 2009, and for the three months ended March31, 2009 and 2008, are unaudited, but in the opinion of management include all adjustments (consisting only of normal recurring adjustments) necessary for a fair presentation of the results for the interim periods.Certain information and note disclosures normally included in annual financial statements prepared in accordance with United States generally accepted accounting principles (“GAAP”) have been condensed or omitted under Securities and Exchange Commission (“SEC”) rules and regulations, and as such this report should be read in conjunction with the financial statements and notes in the Company’s Annual Report on Form10-K for the year ended December31, 2008.The results reported in these unaudited condensed consolidated financial statements should not necessarily be taken as indicative of results that may be expected for the entire year. The condensed consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries.All significant intercompany transactions and balances have been eliminated upon consolidation. Presentation Change Certain amounts in the condensed consolidated financial statements and notes thereto have been reclassified to conform to the 2009 financial statement presentation.In particular, the condensed consolidated statements of operations include categories of expense titled “lease operating expenses,” “transportation expenses,” “exploration costs,” “taxes, other than income taxes” and “(gain) loss on sale of assets and other, net” which were not reported in prior period presentations.The new categories present expenses in greater detail than was previously reported and all comparative periods presented have been reclassified to conform to the 2009 financial statement presentation.There was no impact to net income (loss) for prior periods. Discontinued Operations The
